             Case 3:19-cv-00093-KRG Document 39 Filed 05/06/20 Page 1 of 8




                           UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF PENNSYLVANIA


 TRAVIS HOWARD, VANESSA HOWARD,                              Case No. 3:19-cv-93-KRG
 WILLIAM SIMMS, CHARLES NEFF, STACY
 ADAMS-NEFF, and GWEN SNYDER,
 individually and on behalf of all others similarly
 situated,

                         Plaintiffs,

         v.


 LVNV FUNDING, LLC, and RESURGENT
 CAPITAL SERVICES, LP,

                         Defendants.


                                       MOTION TO COMPEL

        Plaintiffs, by and through undersigned counsel, file this motion to compel to require

Defendants to produce documents and information responsive to Plaintiffs’ discovery requests.

                                          BACKGROUND

        1.       Both parties have served and responded to interrogatories, requests for production

of documents, and requests for admission.

        2.       Counsel for Plaintiffs and Defendants have engaged in months long negotiations in

order to resolve ongoing disputes regarding Defendants’ responses to Plaintiffs’ discovery

requests.

        3.       Counsel for Plaintiffs and Defendants have resolved most of the disputes

concerning Defendants’ responses.

        4.       The only remaining dispute concerns production of information and documents

relevant to class certification and Plaintiffs’ claims.
            Case 3:19-cv-00093-KRG Document 39 Filed 05/06/20 Page 2 of 8




              DISPUTE REGARDING CLASS CERTIFICATION DISCOVERY

       5.       With regard to class discovery, Interrogatory Nos. 1, 2, and 4 (the “Interrogatories”)

of Plaintiffs’ First Set of Interrogatories, Requests for Production of Documents, and Requests for

Admissions (“Plaintiffs’ First Set of Discovery”) sought the following information:

                (1) Identify by Consumer name, case number, court, court division,
                    Creditor, and Date of filing, each proof of claim you filed in a
                    Chapter 13 bankruptcy pending in a Pennsylvania court in
                    which the proof of claim concerned an open-end credit
                    account.

                (2) For each proof of claim identified in Your Answer to
                    Interrogatory No. 1, state whether you checked “No” or “Yes”
                    in Box 7 of the proof of claim form to indicate whether the
                    amount of the claim included interest or other charges.

                (4) For each proof of claim identified in Your Answer to
                    Interrogatory No. 1, state the amounts of “Principal,” “Interest”
                    and “Fees” you listed on the attached Proof Of Claim
                    Addendum Page.

See Exhibit 1, p. 8 (ECF p. 9).

       6.       The Interrogatories were limited to June 6, 2018, to present. Id at p. 7 (ECF p. 8).

       7.       Defendants objected to the Interrogatories as follows:

                (1) [Defendants] object[] to this Interrogatory as overly broad,
                    unduly burdensome, not proportionate to the needs of this case,
                    and because it seeks information for an indefinite time period.
                    [Defendants] further object[] to this Interrogatory as the
                    information requested is publically accessible, and therefore as
                    easily accessible to Plaintiffs as it is to [Defendants].

                (2) See Answer to Interrogatory Number 1. By way of further
                    answer, [Defendants] object[] to this Interrogatory as overly
                    broad, unduly burdensome, not proportionate to the needs of
                    this case, and because it seeks information for an indefinite
                    time period. [Defendants] further object[] to this Interrogatory
                    as the information requested is publically accessible, and
                    therefore as easily accessible to Plaintiffs as it is to
                    [Defendants].




                                                  2
             Case 3:19-cv-00093-KRG Document 39 Filed 05/06/20 Page 3 of 8




                 (4) See Answer to Interrogatory Number 1. By way of further
                     answer, [Defendants] object[] to this Interrogatory as overly
                     broad, unduly burdensome, not proportionate to the needs of
                     this case, and because it seeks information for an indefinite
                     time period. [Defendants] further object[] to this Interrogatory
                     as the information requested is publically accessible, and
                     therefore as easily accessible to Plaintiffs as it is to
                     [Defendants].

See Exhibit 2, pp. 3-4 (ECF pp. 4-5); Exhibit 3, pp. 3-4 (ECF pp. 4-5).

        8.       After receiving Defendants’ objections, Plaintiffs sent a deficiency letter requesting

supplemental responses. See Exhibit 4.

        9.       The deficiency letter noted that Defendants’ non-specific, general objections were

improper, and requested specific objections to the Interrogatories. Id. at Section I.

        10.      The deficiency letter also noted the impropriety of Defendants’ public access

objections. Id. at Section II.

        11.      Specifically, Plaintiffs claimed it was more efficient for Defendants to produce the

requested information than to require Plaintiffs to search all bankruptcy cases filed since June 6,

2018, identify the cases in which Defendants filed proofs of claim, download each proof of claim,

and then review each proof of claim to obtain the requested information. Id.

        12.      Finally, the deficiency letter noted that the time related objections were improper,

as Plaintiffs limited the Interrogatories to June 6, 2018 to present. Id. at Section III.

        13.      During various meet and confers, Defendants indicated that they would not produce

information responsive to the Interrogatories.

        14.      Defendants claimed they would not produce such information unless and until a

class was certified. See Exhibit 5, p. 1 (ECF p. 2); see also id. at p. 4 (ECF p. 5).

        15.      In lieu of responding to the Interrogatories as stated, Plaintiffs offered to accept

production of PDF copies of the proofs of claim Defendants filed since June 6, 2018. Id.



                                                   3
          Case 3:19-cv-00093-KRG Document 39 Filed 05/06/20 Page 4 of 8




        16.     Defendants rejected this offer. Id.

        17.     Plaintiffs then offered to accept production of the case name, case number, and

court of each case where Defendants filed a proof of claim since June 6, 2018. Id.

        18.     Plaintiffs offered to open each case, review the docket, download the proof of claim

Defendants filed, review the proof of claim, and identify the information sought by the

Interrogatories. See Exhibit 5, p. 4 (ECF p. 5).

        19.     Defendants rejected this offer. See Exhibit 5, p. 1 (ECF p. 2); see also id. at p. 4

(ECF p. 5).

        20.     Plaintiffs now seek production of PDFs of all of the proofs of claim Defendants

filed since June 6, 2018, as an alternative to compelling full answers to the Interrogatories as stated.

        21.     Plaintiffs are willing to individually review each PDF and identify the information

requested by the Interrogatories.

        22.     Plaintiffs require the information requested in the Interrogatories to determine the

appropriate class definition, including whether the class definition should be limited by creditor,

should be limited by the age of the credit card accounts purchased by Defendants, should be limited

by the purchase date of the credit card accounts purchased by Defendants, or should be limited in

some other way given the characteristics of the members of the putative class.

        23.     Plaintiffs additionally require the requested information to determine the size of the

class they seek to certify.

        24.     In short, the information requested is relevant to class certification and will help

Plaintiffs’ determine whether a class should be certified.

        25.     On April 30, 2020, Plaintiffs requested Defendants produce this information before

Plaintiffs filed a motion to compel. See Exhibit 7, pp. 1-3.




                                                   4
         Case 3:19-cv-00093-KRG Document 39 Filed 05/06/20 Page 5 of 8




       26.     Defendants have not responded to Plaintiffs’ request. Id. at p. 1.

       27.     Accordingly, Plaintiffs respectfully request the Court order Defendants to produce

PDFs of all proofs of claim Defendants filed in Pennsylvania since June 6, 2018.

                    DISPUTE REGARDING INDIVIDUAL DISCOVERY

       28.     With regard to the Plaintiffs’ claims, Request for Production Nos. 1-10 of Plaintiffs’

First Set of Discovery sought the following documents:

               (1)-(5) All Documents concerning … [Plaintiffs] and [the]
                       Account[s] in Your possession, including all Documents
                       which are filed, indexed, stored, or retrievable under
                       Plaintiffs’ name or any name, number, symbol, code, or
                       designator that is assigned to, identifies, or refers to
                       Plaintiffs or [the] Account[s].

               (6)-(10) All contracts, agreements, or other Documents between
                        You and Creditor concerning … [Plaintiffs] and [the]
                        Account[s].

See Exhibit 1, pp. 10-11 (ECF pp. 12-13).

       29.     In response to these requests, Defendants produced various bills of sale concerning

Plaintiffs and the Accounts. See Exhibit 6.

       30.     Each bill of sale references an underlying purchase agreement. Id.

       31.     Plaintiffs requested Defendants produce the referenced purchase agreements. See

Exhibit 5, pp. 1-2 (ECF pp. 2-3); see also id. at p. 5 (ECF p. 6).

       32.     Defendants refused. Id.

       33.     Production of the purchase agreements is necessary because the agreements will

allow Plaintiffs to determine what documents and information were transferred with respect to the

accounts at issue, and whether Defendants have the ability to obtain additional documentation or

information from the relevant creditors with respect to the accounts at issue.




                                                  5
         Case 3:19-cv-00093-KRG Document 39 Filed 05/06/20 Page 6 of 8




       34.     This information is directly relevant to Plaintiffs claims, as it will show whether

Defendants had or could obtain information regarding the principal and interest on the accounts at

issue, and what representations the original creditors made with respect to the composition of the

accounts at issue.

       35.     On April 30, 2020, Plaintiffs requested Defendants produce this information before

Plaintiffs filed a motion to compel. See Exhibit 7, pp. 1-3.

       36.     Defendants have not responded to Plaintiffs’ request. Id. at p. 1.

       37.     Accordingly, Plaintiffs respectfully request the Court order Defendants to produce

the purchase agreements referenced in the bills of sale Defendants produced to date.

       WHEREFORE, Plaintiffs respectfully request the Court grant Plaintiffs motion to compel

and enter the attached proposed order.

                                                     Respectfully Submitted,


 Dated: May 6, 2020                           By: /s/ Kevin Abramowicz
                                                  Kevin Abramowicz
                                                  East End Trial Group LLC
                                                  186 42nd Street, P.O. Box 40127
                                                  Pittsburgh, PA 15201
                                                  (412) 223-5740
                                                  kabramowicz@eastendtrialgroup.com

                                                     Mark G. Moynihan
                                                     Moynihan Law, P.C.
                                                     2 Chatham Center, Suite 230
                                                     Pittsburgh, PA 15219
                                                     (412) 889-8535
                                                     mark@moynihanlaw.net

                                                     Attorneys for Plaintiffs




                                                 6
         Case 3:19-cv-00093-KRG Document 39 Filed 05/06/20 Page 7 of 8




                         FED. R. CIV. P. 37(a)(1) CERTIFICATION

       I hereby certify that Plaintiffs have in good faith conferred or attempted to confer with

Defendants to make disclosure or discovery in an effort to obtain it without court action. Plaintiffs

began the meet and confer process in December 2019 by sending Defendants a deficiency letter.

See Exhibit 4. Plaintiffs continued the meet and confer process for several months, until it became

clear in April 2020 that Court intervention would be necessary. See Exhibit 5. On April 30, 2020,

Plaintiffs requested that Defendants produce the information requested herein without Court

intervention, and gave Defendants until May 5, 2020 to respond. See Exhibit 7, pp. 1-3. As of May

6, 2020, Defendants have not responded to Plaintiffs’ request. Id. at p. 1.



                                                      /s/ Kevin Abramowicz
                                                      Kevin Abramowicz




                                                 7
        Case 3:19-cv-00093-KRG Document 39 Filed 05/06/20 Page 8 of 8




                            CERTIFICATE OF SERVICE

     I hereby certify that, on May 6, 2020, Plaintiffs’ Motion to Compel was served via
CM/ECF on the following:

                               GORDON & REES LLP

                                    Peter G. Siachos
                            18 Columbia Turnpike, Suite 220
                                Florham Park, NJ 07932
                                  psiachos@grsm.com

                                       Mark Golen
                                      Jessica Lucas
                              707 Grant Street, Suite 3800
                                 Pittsburgh, PA 15219
                                  mgolen@grsm.com
                                   jlucas@grsm.com


                                               /s/ Kevin Abramowicz
                                               Kevin Abramowicz




                                           8
